MORTON, Circuit Judge
(dissenting).
The immigration records show that at least eight witnesses, some of them unrelated to the applicant, in thirteen different eases, over a period óf twenty-three years, have referred by name to the present applicant as the son of his alleged father. The immigration authorities referred freely to past records and other eases, in which neither the applicant nor his alleged father was a party or had any interest, to find contradictions and inconsistencies. As far as appears, they gave no consideration to the weighty support of his ease, which their search disclosed. The matter of the photograph, which is accepted as genuine by the immigration authorities, showed clearly that the applicant, a farm laborer, is of dull and uncertain memory. The immigration tribunals found that it (the photograph) “may be taken as indicating that there is some relationship between them, but it is not proof that they are father and son.’
It was in that situation that the evidence to which I have referred was rejected as unworthy of belief. I doi not agree that the proceedings of the immigration tribunals accorded that fair-minded and reasonable consideration of his claim to which everybody, even a Chinese laborer, is entitled, when he invokes our law, especially when that claim involves citizenship.